Citation Nr: 1422812	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, R.W., K.W., and E.S.



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to November 1977 and from December 1990 to June 1991. He died in 2007. The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The appellant's claim is associated with the Nashville, Tennessee, RO.

The appellant testified at a video hearing before the undersigned Veterans Law Judge in July 2013.  The transcript of the hearing is of record.

A review of the virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA regulations provide that benefits under 38 U.S.C. 1151, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2013).  

The Veteran entered the VA hospital in Nashville in January 2006.  He sought care because he had been unable to use his legs for the prior four weeks, had dry gangrene of his toes, and had recently become incontinent of bowel and bladder.  An anterior cervical discectomy and fusion (ACDF) was performed at the VAMC in Nashville, but there was little improvement.  The Veteran was then moved to the Memphis VAMC which specialized in spinal cord injury recovery.  The Veteran's condition continued to deteriorate and he was placed on a ventilator.  He had several ventilator associated problems including pneumonia, dementia, chronic renal insufficiency associated with proteinuria and bouts of acute renal failure.  The paraplegia in his legs progressed to quadriplegia.  A March 20, 2007, discharge planning report noted that the Veteran was diagnosed with cervical myelopathy, neurogenic bowel and bladder, decubitus ulcer, osteomyelitis, heart failure, fungemia, septicemia renal failure, ventilator dependence, respiratory failure, aspiration pneumonia, dry gangrene, hypertension, dyslipidemia, diabetes mellitus, and gastric cancer.  The Veteran's death certificate stated that he died of septic shock due to multisystem organ failure and ventilator dependent tetraplegia.  

A VA opinion was provided in May 2011.  The examiner determined that the Veteran's death was not the result of negligent care rendered at the Memphis VAMC.  He stated that the Veteran was severely ill with progressive illnesses that were beyond the scope of his body to cope with and beyond the reach of current medical science to cure.  The opinion failed to address whether the Veteran was timely diagnosed or whether his illnesses were properly treated and therefore whether VA treatment was the proximate cause of the Veteran's death and that his death was reasonably foreseeable.  
Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to obtain all pertinent VA treatment records not already of record from the Nashville and Memphis VAMCs.  As many requests as are necessary to obtain relevant records must be taken, unless further efforts would be futile.

2.  Thereafter, the Veteran's claims file should be reviewed by an appropriate VA medical specialist for an opinion as to (a) whether the evidence demonstrates that the Veteran's death was caused by VA hospital care or surgical treatment, to include as a result of a failure to timely diagnose and properly treat a disease or injury, and (b) if so, whether his death was specifically caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment, or was the result of an event that was not reasonably foreseeable.  The pertinent evidence of record should be summarized and the significance, if any, of the failure of the ACDF surgery and the Veteran's subsequent failure to improve following the surgery.

The examiner should be informed that the regulations for such compensation requires actual causation of the additional disability that is not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  All findings, along with the complete rationale for the opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record. If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



